DETAILED ACTION
Claims 1, 3, 11-18, 21, and 35-82 are pending. Claims 2, 4-10, 19-20, 22-34 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 3, 11-41, 48-80 and the species represented by SEQ ID NO: 868 in conjunction with mutation 149E in the reply filed on 9/21/2022 is acknowledged. 
Claims 42-47, 54-76, and 81-82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/2022. 
Claims 1, 3, 11-18, 21, 35-41, 48-53, 77-80 are examined herein.

Priority
The instant application claims domestic priority to U.S. provisional application 62/894,019, filed on 08/30/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claims 12 recites a genus of species with at least 80% identity to SEQ ID NO: 868 having substitutions at positions relative to SEQ ID NO: 2 (recited in claim 1), wherein the species are more thermostable than SEQ ID NO: 2.
Claim 13 recites a genus of species with at least 80% identity to SEQ ID NO: 868 having substitutions at positions relative to SEQ ID NO: 2 (recited in claim 1), wherein the species are more stable at acidic pH levels than the lipase of SEQ ID NO: 2.
Claim 14 recites a genus of species with at least 80% identity to SEQ ID NO: 868 having substitutions at positions relative to SEQ ID NO: 2 (recited in claim 1), wherein the species are more resistant to proteolysis than the lipase of SEQ ID NO: 2.
Claim 15 recites a genus of species with at least 80% identity to SEQ ID NO: 868 having substitutions at positions relative to SEQ ID NO: 2 (recited in claim 1), wherein the species are more active in the presence of at least one bile salt than the lipase of SEQ ID NO: 2.
Claim 16 recites a genus of species with at least 80% identity to SEQ ID NO: 868 having substitutions at positions relative to SEQ ID NO: 2 (recited in claim 1), wherein the species are more active in the presence of at least one bile salt and at least one protease than the lipase of SEQ ID NO: 2.
Claim 18 recites a genus of species with at least 80% identity to SEQ ID NO: 868 having substitutions at positions relative to SEQ ID NO: 2 (recited in claim 1) , wherein the species exhibit at least one improved property selected from: i) enhanced catalytic activity; ii) increased tolerance to acid pH; iii) increased tolerance to pH 3.5; iv) increased tolerance to pH 3; v) increased tolerance to at least one protease; vi) increased tolerance to at least one bile salt; vii) increased thermotolerance; or a combination of any of i), ii), iii), iv), v), vi), and vii) as compared to a reference lipase of SEQ ID NO: 2.
Species of the genera of claims 12-16 and 18 are vastly diverse, given that 80% identity to SEQ ID NO: 2 can be attained with matches in 309 out of 386 possible positions. Thus, 77 positions may contain any substitution consisting of 19 other possible amino acids.  Furthermore, the substitutions may occur at any position in 386 possible positions, as long as the 24 positions recited in claim 1 contain substitutions.
Table 5-1 of the specification (pages 96-115) shows the results of several experiments comparing the activities of recombinant lipases derived from SEQ ID NO: 868 to the reference lipase of SEQ ID NO: 2 (see footnotes pages 114-115). The experiments include elevated temperature 50 °C, acidic pH, and the presence of proteases. No experiments are included in Table 5-1 or elsewhere in the specification wherein the activity of the lipase of SEQ ID NO: 868 is compared to the wild-type lipase of SEQ ID NO: 2 in the presence of a bile salt. However, all tested recombinant lipases of Table 5-1 contained a single point mutation relative to SEQ ID NO: 868 and were consequently all more than 99% identical (385/386 = 99.7%). Therefore, no representative species were disclosed with less than 99% identity in which the recombinant lipase was demonstrated to be more thermostable, more stable at acidic pH, or more stable in the presence of proteases or bile salts relative to the lipase of SEQ ID NO: 2. 
The structure-function relationship of the wild-type lipase of Bacillus thermoamylovorans (SEQ ID NO: 2) or the variant lipase of Bacillus thermoamylovorans (SEQ ID NO: 868) in terms of thermostability, pH stability, or resistance to proteases or bile salts is not well-understood. One or ordinary skill in the art before the effective filing date of the instant application would be unable to determine the structure function relationship of either wild-type or variant lipase with respect to these properties. Since random mutagenesis over the entire gene (i.e. saturation mutagenesis) was used to generate the tested mutants (page 21, paragraph 45, lines 8-9 and page 74, paragraph 186), no structure-function relationship was disclosed in the specification. 
Furthermore, no crystal structure has been solved for the Bacillus thermoamylovorans lipase. A search for ‘Bacillus thermoamylovorans’ in the NCBI Structure database (PTO-892) resulted in only 5 structures and none of these were lipases. Thumarat shows that at 70 °C, a lipase that is 94% identical to SEQ ID NO: 868 with substitutions at positions 243 and 385 relative to SEQ ID NO: 2 is active at a broad pH range, with more than 50% of its maximal activity occurring at pH from 6.0-9.0 and the optimal pH was shown to be 8.0 (Fig. 22)” (4.2 Effect of pHs on lipase activity and stability, page 77).  Deive teaches that the maximum lipolytic activity for a protein encoded by SEQ ID NO: 2 at 55°C occurs at pH 7 (Deive Table 2, page 936). There is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. 
Thus, the disclosed species do not support a genus of lipases at least 80% identical to SEQ ID NO: 868 with enhanced thermostability, stability at acidic pH, or resistance to proteolysis or the presence bile salts compared to the lipase of SEQ ID NO: 2.  A person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed.

Claims 53, 77 and 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 recites “The recombinant lipase of Claim 1, wherein said amino acid sequence comprises at least a substitution at position 149, wherein the substitution is 147A/C/E/F/G/H/I/K/L/M/N/P/Q/R/S/T/V/W/Y.” Correction is recommended to “at position 147” or “149A/C/E/F/G/H/I/K/L/M/N/P/Q/R/S/T/V/W/Y.” For the purposes of examination, claim 53 is interpreted as reciting substitutions at position 149. Furthermore, the amino acid Threonine (T) is not a substitution at position 149, given that the reference sequence (SEQ ID NO: 2) already has a Threononine at position 149. For the purposes of examination, the “T” was not considered and should be removed from the list of possible substitutions.
Similarly, claims 77 and 78 recite “at least a substitution 147E.” In Applicant’s response to restriction, received 9/21/2022, Applicant elected the substitution 149E and subsequently submitted that the claims 1, 3, 11, 12-18, 21, 35-41, 48-53, 77, 78, 79, and 80 read on the elected species. Therefore, the examiner recommends correction to “at least a substitution 149E.” For the purposes of examination, claim 77 and 78 are interpreted as reciting 149E.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 17, 21, 35-36, and 48-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thumarat (Masters of Science in Biotechnology Thesis, 2008; PTO-892) as evidenced by National Center for Biotechnology Information protein Basic Local Alignment Search Tool (NCBI BLASTP; Appendix A).  
Pertaining to claims 1, 48 and 49, Thumarat teaches that the “Nucleotide sequence of lip52 gene reported in this article is available in the GenBank databases under the accession number AB381879” (page 54, 9. GenBank Accession Number). The corresponding protein sequence to this gene is GenBank accession BAH70300.1. Protein sequence alignment between SEQ ID NO: 868 of the instant claims and GenBank accession BAH70300.1 resulted in 94% identity (see Appendix A). Sequence comparison of BAH70300.1 to SEQ ID NO: 2 indicated substitutions at positions 243 and 385.
The instant specification defines the term “recombinant” as follows: “The term ‘engineered,’ ‘recombinant,’ ‘non-naturally occurring,’ and ‘variant,’ when used with reference to a cell, a polynucleotide or a polypeptide refers to a material or a material corresponding to the natural or native form of the material that has been modified in a manner that would not otherwise exist in nature or is identical thereto but produced or derived from synthetic materials and/or by manipulation using recombinant techniques” (paragraph 44, page 21).
Thumarat teaches the construction of recombinant plasmid containing lip52  and expression in E. coli JM109 (page 52, section 6). Thumarat teaches that the recombinant E. coli was cultured and harvested. The resulting bacterial lysate was centrifuged and “the supernatant was checked for the presence of lipase by SDS-PAGE and lipase activity assay” (page 52, section 6). Therefore, Thumarat teaches a recombinant lipase that is 94% identical to SEQ ID NO: 868, with mutations relative to SEQ ID NO: 2 at position 243 and 385.
Pertaining to claim 17, Thumarat teaches that the recombinant lipase was purified (7. Enzyme purification, page 53). 
Pertaining to claims 21, 35 and 36, Thumarat teaches a composition comprising the recombinant lipase and a sodium acetate buffer: “The effect of pHs on lipase stability was analyzed by spectrophotometric assay using p-NP-caprylate as a substrate after preincubation of enzyme in 0.2 M of different buffers” (8.2 Effect of pHs on lipase activity and stability, page 53). Thumarat teaches further that “The buffers used were 50 mM sodium acetate (pH 3.0-6.0), potassium phosphate (pH 6.0-8.0), 50 mM Tris-HCl (pH 7.0-9.0), and 50 mM KOH-glycine (pH 8.0-11.0)” (8.2 Effect of pHs on lipase activity and stability, page 53).  Sodium acetate constitutes a pharmaceutically acceptable carrier. Thus, Thumarat teaches a pharmaceutical composition of a recombinant lipase and a pharmaceutically acceptable carrier.

Claims 12, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thumarat as applied to claims 1, 17, 21, 35-36, 48-49 above, as evidenced by Deive et al. (Bioprocess Biosystems Engineering, 2012; PTO-892) and National Center for Biotechnology Information (NCBI) Reference Sequence WP_108898452.1 (PTO-892).
Pertaining to claims 12 and claim 18, Thumarat  teaches that “The lipase Lip52 exhibited more than 80% of its maximal activity at 80-100 °C whereas the highest activity was observed at  90 °C (Fig. 24)“ (4.3 Effect of temperatures on lipase activity and stability, page 77).
Deive teaches that the maximum lipolytic activity at pH 7 occurs at 55 °C for Bacillus thermoamylovorans CH6B (Table 1, page 936). NCBI Reference Sequence WP_108898452.1 is a lipase encoded in the genome of Bacillus thermoamylovorans CH6B (see NCBI Reference Sequence WP_108898452.1). This sequence is 99% identical to SEQ ID NO: 2 of the instant application (Appendix B) or 100% identical including a methionine amino acid at the beginning of the sequence. 	
Thus, the recombinant lipase of Thumarat, with 94% identity to SEQ ID NO: 868, retained greater enzymatic activity at a higher temperature (i.e. was more thermostable) than SEQ ID NO: 2 as evidenced by Deive.
Although the properties of resistance to proteolysis (claims 14, 16, and 18) or increased tolerance to bile salts (claims 15 and 18) are not taught by Thumarat or Deive, these properties are inherent to the structures defined by SEQ ID NO: 868 and SEQ ID NO: 2. Therefore, claims 12, 14-16 and 18, which are directed to relative properties necessarily present due to the lipase structures, are also anticipated by Thumarat as evidenced by Deive because SEQ ID NO : 868 and SEQ ID NO: 2 are taught by Thumarat as evidenced by Deive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thumarat as applied to claims 1, 12, 14-18, 21, 35-36, 48-49 above, in view of NCBI Reference Sequence WP_041902890 (2018; PTO-892) and as evidenced by NCBI taxonomy browser (PTO-892).
See discussion of Thumarat above. Thumarat also teaches “A major requirement for commercial lipases is thermal stability which would allow enzymatic reaction to be performed at higher temperatures and would be helpful to increase conversion rates, substrate solubility, and to reduce the contamination of microorganisms. Recently, lipases that cloned or isolated from extreme thermophiles have led to a special focus due to their higher thermodynamics both at elevated temperatures and in organic solvents, as a consequence of adaptation of the corresponding thermophiles to higher growth temperatures” (Introduction, page 1, paragraph 1). Thumarat also teaches that Bacillus thermoamylovorans is a moderate thermophile: “The optimum temperature for their growth is approximately 50 °C whereas the upper temperature limit for growth is 58 °C; thus they can be categorized as moderately thermophilic bacteria” (10. Description of Bacillus thermoamylovorans, page 32, paragraph 1).
Thumarat does not teach a recombinant lipase with an additional  substitution at position 178 relative to SEQ ID NO: 2.
NCBI Reference Sequence WP_041902890 is a lipase from Caldibacillus thermoamylovorans (see title of WP_041902890). Caldibacillus thermoamylovorans is the type strain of Bacillus thermoamylovorans (see NCBI taxonomy browser). The amino acid sequence contains a substitutions at positions 178 and 385 relative to SEQ ID NO: 2 (see Appendix C). The amino acid sequence of WP_041902890 is also 93% identical to SEQ ID NO: 868 (see Appendix D).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to recombinantly express a lipase, as taught by Thumarat, and introducing another substitutional mutation as disclosed in the amino acid sequence WP_041902890 from Caldibacillus thermoamylovorans. One of ordinary skill in the art would have had a reasonable expectation of success since the lipase WP_041902890 was also native to Bacillus thermoamylovorans. One would have been motivated to recombinantly express a lipase from a finite number of lipases present in the Bacillus thermoamylovorans genome in order to obtain a thermostable lipase, as taught by Thumarat.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Thumarat as applied to claims 1, 12, 14-18, 21, 35-36, 48-49 above, in view of Szwiec et al. (Journal of Pre-Clinical and Clinical Research, 2015; IDS; hereafter Szwiec).
See discussion of Thumarat above. Thumarat also teaches that “lipases have earlier been used as therapeutics in the treatment of gastrointestinal disturbances, dyspepsias, cutaneous manifestations of digestive allergies, etc.” (5.11 Lipases in medical applications , page 21). Thumarat does not teach a pharmaceutical composition of a recombinant lipase comprising amylase or protease.
Szwiec teaches a composition of a lipase, protease, and amylase to treat pancreatic enzyme insufficiency in pigs: “Each PLEM dose per meal contained 520 active lipase kilo units (Burghofderia cepacia), 400 active protease kilo units (Aspergillus melleus) and 60 active amylase kilo units (Aspergillus oryzae)” (page 6, Enzyme administration and sampling.), where PLEM is defined as pancreatic-like enzymes of microbial origin (Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine amylase and protease .

Claims 38 are rejected under 35 U.S.C. 103 as being unpatentable over Thumarat as applied to claims 1, 12, 14-18, 21, 35-36, 48-49 above, in view of Zdenkowski et al. (PTO-892; hereafter Zdenkowski).
See discussion of Thumarat above. Thumarat does not teach a pharmaceutical composition comprising the recombinant lipase in addition to pancreatic extract with lipase, amylase, and protease activities.
Zdenkowski teaches treatment of pancreatic insufficiency using pancreatic extract in patients with advanced pancreatic cancer: Participants were treated with pancreatic extract capsules with lipase, amylase, and protease activities (page 1964, Study treatments, lines 1-4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to combine the recombinant lipase of Thumarat with the pancreatic extract of Zdenkowski, since both the pancreatic extract and the recombinant lipase possess lipase activity. One would have been motivated to make this combination in order to improve the stability of pancreatic insufficiency treatment capsule, since the recombinant lipase was known to be thermostable, as taught by Thumarat. 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Thumarat as applied to claims 1, 12, 14-18, 21, 35-36, 48-49 above, and further in view of Bittner et al. (BioDrugs, 2018; PTO-892; hereafter Bittner).
Thumarat does not teach the pharmaceutical composition comprising the recombinant lipase is suitable for subcutaneous injection. 
However, Bittner teaches the subcutaneous delivery of biotherapeutics (Abstract) to treat a variety of human disease (Tables 1, page 427; Table 2, page 428; Table 3, page 429).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application that the pharmaceutical composition comprising the recombinant lipase of Thumarat is suitable for subcutaneous injection to those patients unable to receive oral administration, such as those receiving nutrition through enteral feeding tubes. One would have had a reasonable expectation of success given that many biotherapeutics are known in the art to be delivered via subcutaneous injection, as taught by Bittner.

Claims 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Thumarat as applied to claims 1, 12, 14-18, 21, 35-36, 48-49 above, and further in view of Trang et al. (World Journal of Gastroenterology, 2014; IDS; hereafter Trang).
Thumarat does not teach that pharmaceutical composition of the recombinant lipase is suitable for oral administration to a human or that the composition further comprises an enteric coating.
Trang teaches a list of FDA-approved lipase pharmaceutical preparations, some with enteric coatings, for the treatment of pancreatic enzyme insufficiency (Table 3, page 11470). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to modify the pharmaceutical composition of Thumarat by formulating it in a capsule with enteric coating to improve delivery via oral administration to a human for the treatment of pancreatic enzyme insufficiency, as taught by Trang. One would have had a reasonable expectation of success given that the standard of care for the treatment of pancreatic enzyme insufficiency was already oral administration of a lipase capsule with enteric coating. 

Claims 11, 77, 78, and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Thumarat as applied to claims 1, 12, 14-18, 21, 35-36, 48-49 above, and further in view of NCBI Reference Sequence WP_108898452.1 (PTO-892) and NCBI taxonomy browser (PTO-892).
See discussion of Thumarat above. 
Thumarat does not teach the substitution 385P in a recombinant lipase relative to reference sequence SEQ ID NO: 2. 
NCBI Reference Sequence WP_108898452.1 is a protein sequence with 94% similarity to SEQ ID NO: 868 and 100% identity to SEQ ID NO: 94 (claim 11 and claim 80). WP_108898452.1 also teaches a proline (P) at position 385 in this sequence relative to reference sequence SEQ ID NO: 2 (claims 77 and 78). WP_108898452.1 teaches that WP_108898452.1 is a native lipase from Caldibacillus thermoamylovorans (see Title). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application to recombinantly express a lipase, as taught by Thumarat, by introducing the 385P mutation as disclosed in NCBI Reference Sequence WP_108898452.1.  One would have had a reasonable expectation of success because Bacillus thermoamylovorans is a known thermophile with a finite number of lipases. One would have been motivated to try different lipases from Bacillus thermoamylovorans because of the need for thermostable lipases in commercial applications, as taught by Thumarat (discussed above). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 80 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 36  of copending Application No. 17460141 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 80 of the instant application are anticipated by claims 1 and 36 of 17460141.
Claim 1 of U.S. Application No. 17460141 recites “A recombinant protease comprising an amino acid sequence comprising at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99% sequence identity to SEQ ID NO: […]” Claim 36 of U.S. Application No. 17460141 recites “The recombinant protease of Claim 1, comprising a polypeptide sequence selected from SEQ ID NO: 34, 190, 292, 342, 382, 400, 454, 562, 638, 680, 756, 812, 1030, 1136, 1180, 1250, 1308, 1364, 1370, 1424, 1532, 1608, 1650, 1726, 1782, 2000, 2106, 2150, 2220, 2278, and 2332.” SEQ ID NO: 1364 is 100% identical to SEQ ID NO: 868 of the instant application. Claim 1 of the instant application recites “A recombinant lipase comprising an amino acid sequence comprising at least 80% sequence identity to SEQ ID NO: 868, wherein said amino acid sequence comprises at least a substitution at position 149, 189, 175, 271, 293, 174, 225, 161, 231, 385, 292, 296, 373, 334, 303, 193, 243, 252, 287, 344, 24, 38, 49, or 70, or combinations thereof, wherein the positions are relative to the reference sequence of SEQ ID NO: 2.” Claim 80 of the instant application recites “The recombinant lipase of Claim 1, wherein said amino acid sequence of said recombinant lipase comprises SEQ ID NO: 94, 350, 442, 540, 646, 758, or 868.” Although claims 1 and 36 of U.S. Application No. 17460141 recite “recombinant protease” rather than “recombinant lipase,” because SEQ ID NO: 868 and SEQ ID NO: 1364 are identical, the corresponding enzymes must necessarily have the same activities.
Therefore, claims 1 and 80 of the instant application are anticipated by claims 1 and 36 of U.S. Application No. 17460141.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 50-52 and 79 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDICE LEE SWIFT whose telephone number is (571)272-0177. The examiner can normally be reached M-F 8:00 AM-4:30 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/CANDICE LEE SWIFT/Examiner, Art Unit 1657